Per Curiam:
Neither the statute referred to by the petitioner (Laws of 1918, chap. 105, § 1, subd. 2) nor the Rules for Admission to the Bar prescribed by the Court of Appeals confer any power upon this court to waive the requirement of such rules requiring clerkship.* If any valid and extraordinary reason exists why the period of clerkship should be dispensed with in this particular case, the petitioner’s only possible relief is by application to the Court of Appeals. Present — Dowling, Laughlin, Smith, Page and Shearn, JJ. Application denied.

 See Judiciary Law (Consol. Laws, chap. 30; Laws of 1909, chap. 35), § 53, subd. 5, as amd. by Laws of 1918, chap. 105, § 1; Ct. App. Rules, Admission A ttys, etc., rules 3, 6, 7.— [Rep.